Exhibit 10.9

FORM OF INDEPENDENT CONSULTING AGREEMENT (CANADA)




Executed November 1, 2015.




BETWEEN:




Bi-Optic Ventures Inc., a British Columbia corporation with an office at Unit 5
- 9079 Shaughnessey Street, Vancouver, B.C. V6P 6R9




(hereinafter referred to as “Bi-Optic” or the “Company”)




AND:




Moses Yoon (Moses Yoon), a consultant in Canada, with a business address at
8213, 152




Street, Surrey, B.C. V3S 3M6




(the “Consultant”)




WHEREAS:




The Company wishes to engage the Consultant to provide certain management
services pursuant to the terms of this Agreement and the Consultant wishes to
provide the services referred to herein.




NOW THEREFORE in consideration of the premises, the mutual covenants and
agreements hereinafter set forth and for other good and valuable consideration,
the parties hereby covenant and agree as follows:




1.

DEFINITIONS




For the purposes of this Agreement, the following terms shall have the following
meanings:




1.1

     “Bi-Optic Common  Shares” means  the  common shares  in the  capital  stock
of  the




Company.




1.2

“Board” means Board of Directors of the Company.




1.3

“Cause” includes:




(a)

the failure of the Consultant to properly carry out the Services;

(b)

the failure of the Consultant to adhere to the policies of the Company after
notice by the Company of the failure to do so and an opportunity for the
Consultant to correct the failure within 30 days from the date of receipt of
such notice;

(c)

the Consultant’s dishonesty, misappropriation, wilful misconduct, theft, fraud
or gross negligence in the carrying out of the Consultant’s duties, or involving
the property, business, reputation or affairs of the Company;

(d)

the Consultants conviction of a criminal or other statutory offence;

(e)

the Consultant's refusal to follow the lawful written direciton of the board of
directors of the Company; or

(f)

any material breach by the Consultant of the obligations, representations,
warranties and





--------------------------------------------------------------------------------

covenants contained in this Agreement or the Confidentiality Agreement.




1.4

"Consultant" ref. Moses Yoon




1.5

“Confidentiality Agreement” means the Mutual Confidentiality & Non-Disclosure
Agreement between the Parties dated November 1, 2015 for a 12 month period.




1.6

“Consulting Fees” means the payments set out in Schedule “A” to this Agreement
and forming part of this Agreement.




1.7

“Consulting Termination Date” means the date of termination of this Agreement
pursuant to Section 4.




1.8

“Disability” means the mental or physical state of the Consultant such that the
Consultant has been unable as a result of illness, disease, mental or physical
disability or similar cause to fulfil the Consultant’s obligations under this
Agreement either for any consecutive six-month period or for any period of 12
months (whether or not consecutive) in any consecutive 24-month period.




1.9

“GST” means Goods and Services Tax.




1.10

“Exchange” means the CNSX or any such other stock exchange on which the Company
is listed on any given date.




1.11

“Probationary Period” means the two months following the Date of this Agreement;




1.12

“Services” has the meaning ascribed to it in Section 2.2.




1.13

"Changes"




(a) 

Change Orders. The Company, without invalidating this Agreement, may order
changes

in the work within the general scope of the Agreement consisting of additions,
deletions,   or other revisions.

(b)

Change Order Requirements. All changes order shall be a written order signed by
the

Company and shall specify:

(i)

the elements of the Services to be changed change,

(ii)

the reason for the requested change, and

(iii)

the impact, if any, that the requested change will have on (A) the compensation,

(B) time for performance or (C) any other terms or conditions of this Agreement.

(c)

Adjustments to Compensation. In the event that any such changes materially
impact

the cost to the Contractor of performing the Services or the time required for
such   performance, the parties shall negotiate in good faith a reasonable and
equitable   adjustment in the applicable Fees and schedule, as applicable.














--------------------------------------------------------------------------------



1.14

The Company, without invalidating this Agreement, may order changes in the work
within the general scope of the Agreement consisting of additions, deletions, or
other revisions.







2.

SERVICES TO BE PROVIDED




2.1.

This Agreement and each of its terms are subject to:




(a)

the approval of or acceptance by the Exchange if such approval or acceptance is
required; or,




(b)

the absence of any objections by the Exchange if approval of or acceptance by
the Exchange is not required.




If the Exchange objects to any clause or term of this Agreement, such clause or
term will be curtailed and limited only to the extent necessary to bring it
within the requirements of the Exchange and the remainder of this Agreement will
not be affected thereby, and each term, provision, covenant, and condition of
this Agreement will be and remain valid and enforceable to the fullest extent
permitted by law.




2.2.

The Company hereby engages the Consultant to provide consulting services (the
“Services”), to be provided exclusively by the Consultant to the Company and
such subsidiaries as the Company has and may have, as elaborated on in Schedule
C and as follows.




(a)

The Consultant will provide Marketing services as the Consultant of the Company
who shall have such authority and power, and responsibilities, as are customary
for these positions in corporations of similar size as the Company.




(b)

The Consultant shall be in charge of the marketing strategy and any activities
that are intended to generate more potential customers to the websites.




(c)

The Consultant will be in charge of handling internet advertising budgets, and
other methods of generating sales both online and/or offline for LEDCanada.com
and GrowthStarTech.com.




(d)

The Consultant may seek and obtain advice and recommendation to agreements as
necessary for the financial betterment of the Company from the CEO and President
but shall operate at the direction of the CEO and Chairman of Board.




(e)

The Consultant will oversee design and implementation of new  www.LEDCanada.com
and www.GrowthstarTech.com websites and related landing pages.




(f)

The Consultant will be responsible for documenting the marketing program
policies and procedures as well as training a designated Employee to continue
implementation and maintenance of the marketing plan the Consultant puts in
place.




(g)

The Consultant may choose of his own free will to purchase and create other

websites using his own personal budget which may include blogs, review sites,
and other ecommerce sites as part of the overarching traffic generation strategy
by the Consultant and Company agree that the creation and ownership of such
sites will not come out of the Company's budget and are not required to fulfill
obligations within this contract. As such, these will be owned and maintained at
the Consultant's own expense.

 




2.3

The Company will provide the Consultant with the appropriate level of resources
and information to perform the Services, and the Consultant shall be reimbursed
for fees and expenses approved





--------------------------------------------------------------------------------

by the Board.




2.4

The Consultant recognizes and understands that, in performing the duties and
responsibilities of SEO and Internet PR advisor as provided in this Agreement,
he will occupy a position of fiduciary trust and confidence, pursuant to which
he will develop and acquire experience and knowledge with respect to all aspects
of the manner in which the Company’s business is conducted. Without limiting the
generality of the foregoing, The Consultant must observe appropriate standards
of loyalty, good faith and avoidance of conflicts of duty and self-interest. It
is the intent and agreement of the parties that such knowledge and experience
will be used solely and exclusively in furtherance of the business interests of
the Company and not in any manner that would be detrimental to it.




3.

REMUNERATION, EXPENSES AND VACATION




3.1

Until the termination of this Agreement, the Company will pay the Consultant the
Consulting       Fees for services rendered as defined in Schedule A.

3.2

The Consultant will be responsible for managing costs associated with the
performance

of the

Services, except as provided in Section 3.3.




a)   In addition to the first monthly payment made to the Consultant, the
Company will provide $7000 to the Consultant to begin design and development of
the new LEDCanada.com and GrowthStarTech.com websites. This payment is due
within 2 months of  the signing of this contract (effective November 1, 2015).




b)  The Company will have in its budget, $4000 to put towards online ads as the
consultant sees fit for beginning the process of gathering data and optimizing
for data to generate sales.




c) To keep the company's assets separate from the Consultant's and to minimize
delays, the Company agrees to use its own methods of payment to pay invoices for
online advertising.




3.3

The Consultant will maintain detailed expense records and will be reimbursed by
the

Company for the following:




(a)

All reasonable travel expenses incurred by the Consultant in providing the
Services but only if such expenses have been approved by the Board and/or
approved budget prior to being incurred; and,




(b)

Reasonable out of pocket documented costs incurred by the Consultant actually,
necessarily and properly in the course of providing the Services but only if
such expenses have been approved by the Board and/or approved budget prior to
being incurred.




3.4

In addition to Consulting Fees, the Consultant will be eligible to participate
in any stock option plan and periodic bonuses granting options to purchase
common shares of the Company as determined by the Board. Attached as Schedule B
is a copy of the Company’s plan for granting stock options and bonuses.




3.5

The Consultant shall not be entitled to an annual paid vacation








--------------------------------------------------------------------------------







4.

TERM AND TERMINATION




4.1

The effectiveness of this Agreement and the commencement of its term are subject
to and

conditional upon approval of this Agreement by the Company’s Board of Directors.




4.2

The term of this Agreement lasts for 12 months from the signing of this contract
(November 1, 2015 to November 1, 2016).




4.3

The Company and the Consultant acknowledge and agree that this Agreement may be
terminated in the following ways:




(a)

During the Probationary Period, this Agreement may be terminated at any time by
either Party, or payment in lieu thereof, due to the other Party.




(b)

Following the Probationary Period and until the end of the first twelve months
following the Date of this Agreement:




(i)

by the Consultant on three (3) months prior notice to the Company;




(ii)

by the Company on three (3) months prior notice to the Consultant;




(b)

Following the end of the first twelve months following the Date of this
Agreement:




(i)

by the Consultant on six (6) months prior notice to the Company;




(ii)

by the Company, for Cause on six (6) months prior notice to the Consultant, or
payment in lieu thereof at mutual agreement of the parties;




(iii)

by the Company for the reason of the death or Disability of The Consultant
without prior notice and without further obligation to the Consultant.




4.4

Upon termination of this Agreement for any reason, the Consultant must, upon
receipt of any  portion of the Consulting Fees then due and owing together with
all expenses allowed under   Section 3.3, promptly deliver the following in
accordance with the direction of the Company:




(a)

A final accounting, reflecting the balance of expenses allowed under Section 3.3
but not invoiced by the Consultant in the course of providing the Services as of
the date of termination;




(b)

All documents in the custody of the Consultant that are the property of the
Company, including but not limited to all books of account, correspondence,
accounts, login information, and contracts; and,




(c)

All equipment and any other property in the custody of the Consultant that are
the property of the Company.




5.

INDEPENDENT CONTRACTOR RELATIONSHIP




5.1

It is expressly agreed that the Consultant is acting as an independent
contractor in performing the

Services under this Agreement and that the Consultant is not an   employee of
the Company.







5.2

The Consultant need only devote such portion of the Consultant’s time to
provision of the





--------------------------------------------------------------------------------

Services as is necessary to complete the Services.




5.3

The Consultant is not precluded from acting in any other capacity for any other
person, firm or

company provided that such other work does not, in the reasonable opinion of the
Board,  conflict   with the Consultant’s duties to the Company.




5.4

The Consultant represents and warrants that:




(a)

It has the right to perform the Services without violation of its obligations to
others;




(b)

It is not bound by any agreement or obligation to any other party that will
conflict with its obligations as a consultant of the Company; and,




(c)

Any advice, information, and documents provided by the Consultant to the Company
in the course of providing the Services will be provided to the best knowledge
of the Consultant and not misconstrued. This information may be used fully and
freely by the Company at the discretion of the Board.




5.5

Unless required by law, the Company will not pay any contribution to Canada
Pension Plan, employment insurance or federal and provincial withholding taxes,
or provide any other financial contributions or benefits with regard to the
Consultant.




5.6

The Consultant is solely responsible for the Consultant’s registration and
payment of assessments for coverage with Work Safe BC or similar requirements
under the federal or provincial laws of Canada, while it is providing the
Services. If requested by the Company and applicable to the Consultant, the
Consultant will provide proof of legally   required coverage.




5.7

The Consultant agrees to indemnify the Company from all losses, claims, actions,
damages, charges, taxes, penalties, assessments or demands (including reasonable
legal fees and expenses) which may be made by the Canada Revenue Agency,
Employment Insurance , Canada Pension Plan, Workers Compensation Board, or
  related plans or organizations, or similar bodies or plan under federal or
provincial laws in Canada, requiring the Company to pay an amount under the
applicable statutes and regulations in relation to any Services provided to the
Company pursuant to this Agreement. This Section will survive termination of
this Agreement.




5.8

The Company shall indemnify the Consultant, to the maximum extent permitted by
applicable law and the Company’s constating documents against all claims,
losses, damages, liabilities, costs, charges and expenses, including legal fees,
incurred or sustained by the Consultant in connection with any action, suit or
proceeding to which he may be made a party by reason of being an officer,
director, employee or consultant of the Company or of any subsidiary or
affiliate of the Company or any other corporation for which the Consultant
serves in good faith as an officer, director, or employee at the Company's
request. This Section will survive termination of this Agreement.




6.

GENERAL PROVISIONS




6.1

Assignability




(a)

No party may assign this Agreement without the written agreement of the other
party.




(b)

In the event that the Company or Consultant completes a business combination
with a successor company or changes its name, this Agreement will continue in
full force and effect between the Consultant and the newly amalgamated or named
company (the “New Company”). The Company and Consultant must make it a condition
of any such transaction that the New Company agrees to be bound by this
Agreement.





--------------------------------------------------------------------------------




6.2

Authorization. The Company represents and warrants that it is fully authorized
and empowered to enter into this Agreement and perform its obligations
hereunder, and that performance of this Agreement will not violate any agreement
between the Company and any other person, firm or organization nor breach any
provisions of its containing documents or governing legislation.







6.3

Consultant’s Obligations




(a)

No Conflicting Obligations. The Consultant will not, in the performance of the
Services:




(i)

improperly bring to the Company or use any trade secrets, confidential
information or other proprietary information of any other party; or




(ii)

knowingly infringe the property rights of any other party.




(b)

Non-Solicitation. The Consultant agrees that, for a one (1) year period
following the Consulting Termination Date, he must not willfully, without the
consent of the Board by resolution, engage in any solicitation of:




(i)

 clients or customers of the Company to purchase products or services provided
by the Company; or the retainer of employees or independent contractors of the
Company.







(c)

Confidential Information.




i.

The use of Confidential Information by the Consultant and Company pursuant to

this Agreement is governed by the Confidentiality Agreement.




ii.

Restriction on Advertising and Publicity by the Consultant




The Consultant agrees it shall only make reference to the Company, its
subsidiaries or affiliates, or any registered trade names or trademarks of the
Company, its subsidiaries or affiliates, in any advertising, publication,
promotional material or publicity release with the prior consent of the Company
on what may be deemed acceptable.




(d)

Consent to Enforcement. The Consultant confirms that all restrictions in this
Section 6.3 and the Confidentiality Agreement are reasonable and valid, and any
defences to the strict enforcement thereof by the Company are waived by the
Consultant. Without limiting the generality of the foregoing, the Consultant
hereby consents to an injunction being granted by a court of competent
jurisdiction in the event that the Consultant is in breach of any of the
provisions stipulated in this Section 6.3 or the Confidentiality Agreement. The
Consultant hereby expressly acknowledges and agrees that injunctive relief is an
appropriate and fair remedy in the event of a breach of any of the said
provisions.




--------------------------------------------------------------------------------




(e)

The Consultant’s obligations contained in this Section 6.3 and the
Confidentiality Agreement will remain in effect in accordance with their terms
and continue in full force and effect despite any breach, repudiation, alleged
breach or repudiation, or termination of this Agreement.




6.4

No other Agreement. This Agreement cancels and supersedes any existing agreement
or other arrangement between the Company and the Consultant, and contains the
entire agreement and obligation between the parties with respect to their
respective subject matter.




6.5

Amendment or Waiver.




(a)

This Agreement may not be amended unless such amendment is agreed to in writing
and signed by the Consultant and an authorized officer of the Company.




(b)

No waiver by either party hereto of any breach by the other party hereto of any
condition or provision contained in this Agreement to be performed by such other
party will be deemed a waiver of any similar or dissimilar condition or
provision. Any waiver must be in writing and signed by the Consultant or an
authorized officer of the Company, as the case may be.




6.6

Compliance  with Policies and Laws.   The  Consultant  agrees  to  abide  by
 all  the Company’s policies and procedures, including without limitation, the
Company’s code of conduct.







The Consultant also agrees to abide by all laws applicable to the Company, in
each jurisdiction that it does business, including without limitation securities
and regulations governing publicly traded companies.




6.7

Governing Law. This Agreement will be construed and interpreted in accordance
with the laws of the Province of British Columbia and the federal laws of Canada
applicable therein, and will be treated in all respects as a British Columbia
contract. The parties hereto irrevocably attorn to the courts of competent
jurisdiction of British Columbia.




6.8

Notices. Any notice required or permitted to be given under this Agreement must
be in writing

and will be properly given if delivered to the following:




(a)

in the case of the Company:




Bi-Optic Ventures Inc.




#1518-1030 West Georgia Street, Vancouver  B.C. V6E 2Y3







(c)

in the case of the Consultant




Moses Yoon (Moses Yoon)




# 8213, 152 Street, Surrey, B.C. V3S 3M6




Any notice so given will be conclusively deemed to have been given or made on
the day of delivery, if delivered, or if faxed, upon the date shown on the
delivery receipt recorded by the sending facsimile machine.





--------------------------------------------------------------------------------







6.9

 Severability. If any provision contained herein is determined to be void or
unenforceable for any  reason, in whole or in part, it must not be deemed to
affect or impair the validity of any other provision contained herein and the
remaining provisions will remain in full force and effect to the fullest extent
permissible by law.




6.10

Further Assurances. The Consultant and the Company will do, execute and deliver,
or will cause to be done, executed and delivered, all such further acts,
documents and things as the Consultant or the Company may reasonably require for
the purposes of giving effect to this Agreement.




6.11

Independent Legal Advice. The Consultant acknowledges that he has been advised
that the Company’s lawyers act exclusively in the interests of the Company and
the Consultant’s interests and 's interests will not be protected by the
Company’s lawyers. The Consultant further acknowledges that he has been advised
to and has had the opportunity to obtain independent legal advice regarding this
Agreement and has either obtained such advice or has waived her rights to obtain
such advice.




6.12

Counterparts/Facsimile Execution. This Agreement may be executed in several
counterparts and each counterpart will together constitute one original
document.




6.13

References. All references to "Section" or "Schedule" in this Agreement refer to
sections or schedules of this Agreement.













IN WITNESS WHEREOF the parties have executed this Agreement as of the date first
above written.







Executed: November 1, 2015




BI-OPTIC VENTURES INC.




/s/ Robert Huston

Per:

_______________________




Authorized Signatory










MOSES YOON




/s/ Moses Yoon

Per:

_______________________




Authorized Signatory





--------------------------------------------------------------------------------

Schedule “A”




Consulting Fees




Between November 1, 2015 and November 1, 2016, The Company will pay the
following to the Consultant:




Consultant Hourly fee: $125 CDN for out of scope work




·

Annual Consulting Fees for the Services will be $100,000+GST (5% at the time of
signing), payable in 12 monthly installments at the end of the month. Due within
(5) days of receiving the monthly invoice or on the first of the month following
performance of Services to continue at a steady pace.




·

140,000 shares issued over the term of the contract in 3 installments: 50,000
upon signing, 50,000 March 1 2016, and 40,000 July 1 2016 (“Fee Shares”).  







Fee Share Conditions.  The issuance of the Shares, is subject to the prior
approval of the Canadian Securities Exchange, and any applicable regulatory
authorities.  The Consultant acknowledges and agrees that upon issue the Shares,
these Shares will be subject to restrictions on resale imposed by applicable
securities law, and that the certificates evidencing such shares will bear
legends evidencing such restrictions.





--------------------------------------------------------------------------------




Schedule “B”




Periodic Share Bonuses







·

The Consultant will receive 100,000 shares if the company reaches $500,000 in
sales within 6 months




·

The Consultant will receive 250,000 shares if the company’s sales reach $1
million dollars over the proposed contract




·

The Consultant will receive 500,000 shares if the company reaches $2 million in
sales at any time during the contract.




·

In the event the company sales reach $10 million The Consultant will receive 2
million shares of the company with a cap on the value at $1 per share.




Bonus Share Conditions.  The issuance of the Bonus Shares, is subject to the
prior approval of the Canadian Securities Exchange, and any applicable
regulatory authorities.  The Consultant acknowledges and agrees that, upon
issue, the Bonus Shares will be subject to restrictions on resale imposed by
applicable securities law, and that the certificates evidencing such shares will
bear legends evidencing such restrictions.














--------------------------------------------------------------------------------

Schedule “C”




Elaboration on Services & Deliverables




Phase 1: - Growthstar division of Arcturus

·

North American is the target audience

·

Inventory to be kept at Arcturus warehouse  (estimated 4-6 growlight products)

·

$2,000 for “initial” Website/landing page to be paid as out of scope
compensation to the Consultant

·

$2,000 November Internet Ad campaign budget (eg. Facebook, google etc) will be
paid with Company Credit card

·

November 30, 2015 is the target date for an “initial” website and completion of
first campaign

·

Website adjustments and refinements after initial website created will be part
of ongoing Services

·

Grow chamber & vertical grow products planned

·

Internet Ad campaign budget for Dec2015 onward will be approved in writing by
the CEO after November experience, but expected to be $2,000/month

 

Phase 2: - LED Canada division of Arcturus

·

Canada is the primary target audience but USA should be planned for in sales
infrastructure

·

Inventory NOT at Arcturus warehouse  (high volume products delivered directly
from suppliers)

·

$5,000 for “initial” Website/landing page to be paid as out of scope
compensation to the Consultant

·

$2,000 November Internet Ad campaign budget (eg. Facebook, google etc) will be
paid with Company Credit card

·

December 15 is the target date for “initial” website and first campaign

·

Website adjustments and refinements after initial website created will be part
of ongoing Services

·

Internet Ad campaign budget for Dec2015 onward will be approved in writing by
the CEO after November experience, but expected to be $2,000/mth

 

Marketing/sales for both divisions:

·

Testing period expected to be 3-5 months after which a formal marketing plan
will be prepared

·

Monthly report will be received by Management as part of the Services and is due
by 6th day following month end.  The report will include, at minimum, the
following:

-

General update marketing campaigns and progress in past month

-

What done and how went with reference to the plan from last report

-

What pay to try in following month

·

Marketing plan will be created by speaking to customers, rankings, and reports

·

The Consultant will calculate conversion, ROI & break even sales analysis to
recommend a comprehensive marketing budget/plan by April 30, 2016

 

Other:

·

Internet PR advisor will include but is not limited to product image, blogs,
product complaint management etc.



